Exhibit SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com January 5, 2010 Office Of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K/A dated December 31, 2009 of Bio-Matrix Scientific Group, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our review of their June 30, 2009 financial statements.We cannot confirm or deny that the appointment of John Kinross-Kennedy, CPA was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada CC: U.S. Securities & Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington,
